Name: Council Implementing Regulation (EU) NoÃ 1264/2012 of 21Ã December 2012 implementing Regulation (EU) NoÃ 267/2012 concerning restrictive measures against Iran
 Type: Implementing Regulation
 Subject Matter: international affairs;  Asia and Oceania
 Date Published: nan

 22.12.2012 EN Official Journal of the European Union L 356/55 COUNCIL IMPLEMENTING REGULATION (EU) No 1264/2012 of 21 December 2012 implementing Regulation (EU) No 267/2012 concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 267/2012 of 23 March 2012 concerning restrictive measures against Iran (1), and in particular Article 46(2) thereof, Whereas: (1) On 23 March 2012, the Council adopted Regulation (EU) No 267/2012. (2) In view of the situation in Iran, and in accordance with Decision 2012/829/CFSP (2), additional persons and entities should be included in the list of natural and legal persons, entities and bodies subject to restrictive measures set out in Annex IX to Regulation (EU) No 267/2012. (3) Furthermore, certain entities should be removed from the list of natural and legal persons, entities and bodies subject to restrictive measures as set out in Annex IX to Regulation (EU) No 267/2012, while the entries for certain entities should be amended. (4) In order to ensure that the measures provided for in this Regulation are effective, it should enter into force on the day of its publication, HAS ADOPTED THIS REGULATION: Article 1 Annex IX to Regulation (EU) No 267/2012 shall be amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 2012. For the Council The President A. D. MAVROYIANNIS (1) OJ L 88, 24.3.2012, p. 1. (2) See page 71 of this Official Journal. ANNEX I. The person and entities listed below shall be added to the list set out in Annex IX to Regulation (EU) No 267/2012: "I. Persons and entities involved in nuclear or ballistic missile activities and persons and entities providing support to the Government of Iran Person Name Identifying information Reasons Date of listing 1. Babak Zanjani Date of birth: 12 March 1971 Babak Zanjani is assisting designated entities to violate the provisions of the EU regulation on Iran and is providing financial support to the government of Iran. Zanjani is a key facilitator for Iranian oil deals and transferring oil-related money. Zanjani owns and operates the UAE-based Sorinet Group, and some of its companies are used by Zanjani to channel oil-related payments. 22.12.2012 Entities Name Identifying information Reasons Date of listing 1. National Iranian Oil Products Distribution Company (NIOPDC) No.1, Tehran, Iranshahr Ave.Shadab.St, P.O.Box: 79145/3184 Tel: +98-21-77606030 Website: www.niopdc.ir Subsidiary of the National Iranian Oil Refining and Distribution Company (NIORDC) 22.12.2012 2. Iranian Oil Pipelines and Telecommunications Company (IOPTC) No.194, Tehran, Sepahbod Gharani Ave. Tel: +98-21-88801960/+98-21-66152223 Fax: +98-21-66154351 Website: www.ioptc.com Subsidiary of the National Iranian Oil Refining and Distribution Company (NIORDC) 22.12.2012 3. National Iranian Oil Engineering and Construction Company (NIOEC) No.263, Tehran, Ostad Nejatollahi Ave. P.O.Box: 11365/6714 Tel: +98-21-88907472 Fax: +98-21-88907472 Website: www.nioec.org Subsidiary of the National Iranian Oil Refining and Distribution Company (NIORDC) 22.12.2012 4. Iran Composites Institute Iran Composites Institute, Iranian University of Science and Technology, 16845-188, Tehran, Iran, Telephone: 98 217 3912858 Fax: 98 217 7491206 E-mail: ici@iust.ac.ir Website: http://www.irancomposites.org Iranian Composites Institute (ICI, aka Composite Institute of Iran) is assisting designated entities to violate the provisions of UN and EU sanctions on Iran and is directly supporting Iran's proliferation sensitive nuclear activities. As of 2011 ICI had been contracted to provide EU-designated Iran Centrifuge Technology Company (TESA) with IR-2M centrifuge rotors. 22.12.2012 5. Jelvesazan Company 22 Bahman St., Bozorgmehr Ave, 84155666, Esfahan, Iran Tel: 98 0311 2658311 15 Fax: 98 0311 2679097 Jelvesazan Company is assisting designated entities to violate the provisions of UN and EU sanctions on Iran and is directly supporting Iran's proliferation sensitive nuclear activities. As of early 2012 Jelvesazan intended to supply controlled vacuum pumps to EU-designated Iran Centrifuge Technology Company (TESA). 22.12.2012 6. Iran Aluminium Company Arak Road Km 5, Tehran Road, 38189-8116, Arak, Iran Tel: 98 861 4130430 Fax: 98 861 413023 Website: www.iralco.net The Iran Aluminium Company (aka IRALCO, Iranian Aluminium Company) is assisting designated entities to violate the provisions of UN and EU sanctions on Iran and is directly supporting Iran's proliferation sensitive nuclear activities. As of mid-2012 IRALCO had a contract to supply aluminium to EU-designated Iran Centrifuge Technology Company (TESA). 22.12.2012 7. Simatec Development Company Simatec Development Company is assisting designated entities to violate the provisions of UN and EU sanctions on Iran and is directly supporting Iran's proliferation sensitive nuclear activities. As of early 2010 Simatec was contracted by UN-designated Kalaye Electric Company (KEC) to procure Vacon inverters to power uranium enrichment centrifuges. As of mid-2012 Simatec was attempting to procure EU-controlled inverters. 22.12.2012 8. Aluminat 1. Parcham St, 13th Km of Qom Rd 38135 Arak (Factory) 2. Unit 38, 5th Fl, Bldg No 60, Golfam St, Jordan, 19395-5716, Tehran Tel: 98 212 2049216 / 22049928 / 22045237 Fax: 98 21 22057127 Website: www.aluminat.com Aluminat is assisting designated entities to violate the provisions of UN and EU sanctions on Iran and is directly supporting Iran's proliferation sensitive nuclear activities. In early 2012 Aluminat had a contract to supply 6061-T6 aluminium to EU-designated Iran Centrifuge Technology Company (TESA). 22.12.2012 9. Organisation of Defensive Innovation and Research The Organisation of Defensive Innovation and Research (SPND) is assisting designated persons and entities to violate the provisions of UN and EU sanctions on Iran and is directly supporting Iran's proliferation sensitive nuclear activities. The IAEA has identified SPND with their concerns over possible military dimensions (PMD) to Iran's nuclear programme over which Iran continues to refuse to co-operate. SPND is run by UN-designated Mohsen Fakhrizadeh and is part of the Ministry of Defence For Armed Forces Logistics (MODAFL, designatedby the EU in May 2011). Davoud Babaei was designated by the EU in December 2011 in his role as SPND's head of security, in which he is responsible for preventing the disclosure of information including to the IAEA. 22.12.2012 10. First Islamic Investment Bank Branch: 19A-31-3A, Level 31 Business Suite, Wisma UOA, Jalan Pinang 50450, Kuala Lumpur; Kuala Lumpur; Wilayah Persekutuan; 50450 Tel: 603-21620361/2/3/4, +6087417049/ 417050, +622157948110 Branch: Unit 13 (C), Main Office Tower, Financial Park Labuan Complex, Jalan Merdeka, 87000 Federal Territory of Labuan, Malaysia; Labuan F.T; 87000 Investor Relations: Menara Prima 17th floor Jalan Lingkar, Mega Kuningan Blok 6.2 Jakarta 12950  Indonesia; South Jakarta; Jakarta; 12950 First Islamic Investment Bank (FIIB) is assisting designated entities to violate the provisions of the EU regulation on Iran and is providing financial support to the government of Iran. FIIB is part of the Sorinet Group owned and operated by Babak Zanjani. It is being used to channel Iranian oil-related payments. 22.12.2012 11. International Safe Oil International Safe Oil (ISO) is assisting designated entities to violate the provisions of the EU regulation on Iran and is providing financial support to the government of Iran. ISO is part of the Sorinet Group owned and operated by Babak Zanjani. It is being used to channel Iranian oil-related payments. 22.12.2012 12. Sorinet Commercial Trust SCT Bankers Company Branch: No.1808, 18th Floor, Grosvenor House Commercial Tower, Sheik Zayed Road, Dubai, UAE, P.O.Box 31988 Tel: 0097 14 3257022-99 E-mail: INFO@SCTBankers.com Dubai SWIFT Code: SCTSAEA1 Branch: No.301, 3rd Floor Sadaf Building Kish Island, Iran, P.O.Box 1618 Tel: +98 764 444 32 341-2 Fax: +98 764 444 50 390-1 Sorinet Commercial Trust (SCT) is assisting designated entities to violate the provisions of the EU regulation on Iran and is providing financial support to the government of Iran. SCT is part of the Sorinet Group owned and operated by Babak Zanjani. It is being used to channel Iranian oil-related payments. 22.12.2012 13. Hong Kong Intertrade Company Ltd Hong Kong Intertrade Company, Hong Kong Hong Kong Intertrade Company Ltd (HKICO) is assisting designated entities to violate the provisions of the EU regulation on Iran and is providing financial support to the government of Iran. HKICO is a front company controlled by EU-designated National Iranian OilCompany (NIOC). In mid-2012 HKICO was scheduled to receive millions of dollars from NIOC oil sales. 22.12.2012 14. Petro Suisse Petro Suisse Avenue De la Tour-Halimand 6, 1009 Pully, Switzerland Petro Suisse is assisting designated entities to violate the provisions of the EU regulation on Iran and is providing financial support to the government of Iran. It is a front company controlled by EU-designated NIOC. NIOC set up Petro Suisse as a company and would use Petro Suisse accounts to make and receive payments. Petro Suisse continued to be in contact with NIOC in 2012. 22.12.2012 15. Oil Industry Pension Fund Investment Company No 234, Taleghani St, Tehran Iran Iran's Oil Industry Pension Fund Investment Company (OPIC, aka the Oil Pension Fund, NIOC Pension Fund, Petroleum Ministry Pension Fund) is providing financial support to the government of Iran. OPIC operates under the Iranian Ministry of Petroleum and the National Iranian Oil Company (NIOC), both of which are EU-designated. It holds shares in a number of EU-designated entities. 22.12.2012 16. CF Sharp and Company Private Limited This entity has been assisting the Irano-Hind Shipping Company (IHSC) (designated by the United Nations on 9 June 2010) in circumventing the sanctions adopted against it. Following its designation, IHSC has tried to conceal its ownership of three tankers, by placing them under the management of Noah Ship Management and then Marian Ship Management. CF Sharp and Co. has contributed to this arrangement by concluding a personnel management contract with IHSC covering the crew of those three tankers. That contract was performed by Noah Ship Management and Marian Ship Management. 22.12.2012 17. Sharif University of Technology Azadi Ave, 11365-8639, Tehran, Iran Tel: 98 21 66022727 Fax: 98 21 66036005 Website: www.sharif.ir Sharif University of Technology (SUT) is assisting designated entities to violate the provisions of UN and EU sanctions on Iran and is providing support to Iran's proliferation sensitive nuclear activities. As of late 2011 SUT had provided laboratories for use by UN-designated Iraniannuclear entity Kalaye Electric Company (KEC) and EU-designated Iran Centrifuge Technology Company (TESA). 22.12.2012 18. Moallem Insurance Company (also known as: Moallem Insurance; Moallem Insurance Co.; M.I.C; Export and Investment Insurance Co.) No. 56, Haghani Boulevard, Vanak Square, Tehran 1517973511, Iran PO Box 19395-6314, 11/1 Sharif Ave, Vanaq Square, Tehran 19699, Iran Phone: (98-21) 886776789, 887950512, 887791835 Fax: (98-21) 88771245 Website: www.mic-ir.com Main insurer of IRISL 22.12.2012" II. The entries for the entities set out in Annex IX to Regulation (EU) No 267/2012 listed below shall be replaced by the entries below: "B. Entities Name Identifying information Reasons Date of listing 1. Technology Cooperation Office (TCO) of the Iranian President's Office (a.k.a. Center for Innovation and Technology (CITC)) Tehran, Iran Responsible for Iran's technological advancement through relevant foreign procurement and training links. Supports the nuclear and missile programmes. 26.07.2010 2. Sureh (a.k.a. Soreh) Nuclear Reactors Fuel Company (a.k.a. Nuclear Fuel Reactor Company; Sookht Atomi Reactorhaye Iran; Soukht Atomi Reactorha-ye Iran) Head Office: 61 Shahid Abtahi St, Karegar e Shomali, Tehran Complex: Persian Gulf Boulevard, Km20 SW Esfahan Road, Esfahan A company subordinate to the UN-sanctioned Atomic Energy Organisation of Iran (AEOI) consisting of the Uranium Conversion Facility, the Fuel Manufacturing Plant and the Zirconium Production Plant. 23.05.2011 3. Tidewater (a.k.a. Tidewater Middle East Co; Faraz Royal Qeshm Company LLC) Postal address: No 80, Tidewater Building, Vozara Street, Next to Saie Park, Tehran, Iran Owned or controlled by IRGC 23.01.2012" III. The entities listed below shall be deleted from the list set out in Annex IX to Regulation (EU) No 267/2012: 1. CF Sharp Shipping Agencies Pte Ltd 2. Soreh (Nuclear Fuel Reactor Company).